Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson.
As to claim 5, Langstraat discloses a system for providing input to a computer (Fig. 4, Pars. 18, 20, 23), the system comprising: a stylus (112) with a first end (116, writing/pointy end) (Fig. 4, Pars. 18, 20, 23); a divot (130) to receive the first end of the stylus (112) (Fig. 4, Pars. 18, 20, 23); the first end of the stylus and a perimeter of the 
Langstraat does not expressly disclose a toothed collar on the first end of the stylus and a toothed perimeter of the divot. 
Higginson discloses a toothed collar (18) on the first end of the stylus (10) (Figs. 2-7, 21, Par. 41) and a toothed perimeter of the divot (20), such that the toothed collar (18) and the toothed perimeter (20) mesh when the first end of the stylus (10) is in the divot (20)) (Figs. 2-7, 21, Par. 41).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Higginson to securely attach the stylus.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson; in view of U.S. Patent Application Publication No. US 2004/0135765 A1 to Kinerk et al. (Kinerk).
As to claim 6, Langstraat as modified discloses a sensor (136)(Langstraat’s Fig. 4, Pars. 18, 20, 23), wherein the sensor detects a rotation applied to an interface between the collar and the perimeter (Langstraat’s Fig. 4, Pars. 18, 20, 23, Higginson’s Figs. 2-7, 21, Par. 41) when the stylus is rotated while the first end of the stylus is in the divot (Langstraat’s Fig. 4, Pars. 18, 20, 23, Pars. 16-17).  It would have been obvious to 
Langstraat as modified expressly disclose a torque sensor, wherein the torque sensor detects a torque.
Kinerk discloses a torque sensor (120) (Figs. 1, 3, 5, Par. 24), wherein the torque sensor (120) detects a torque when the stylus (102) is rotated while the first end (pointy tip) of the stylus is in the divot (Figs. 1, 3, 5, Par. 24).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Kinerk to directly translate an applied force as a signal to a gaming application to provide a low cost and an improved gaming experience as suggested by Kinerk (Par. 5).

Claim 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. US 2004/0135765 A1 to Kinerk et al. (Kinerk).
As to claim 10, Langstraat discloses a method of providing information to a computing system (Fig. 4, Pars. 18, 20, 23), the method comprising: detecting placement of a first end (pointy tip) of a stylus (112) into a divot (130) (Fig. 4, Pars. 18, 20, 23), sensing a rotation between the divot (130) and the stylus (112) indicating rotation of the stylus in the divot (130) about a longitudinal axis of the stylus (112) (Fig. 4, Pars. 18, 20, 23) and providing information into the computer system based on the rotation of the stylus (112) (Fig. 4, Pars. 18, 20, 23).

Kinerk discloses a torque sensor (120) (Figs. 1, 3, 5, Par. 24), wherein the torque sensor (120) detects a torque when the stylus (102) is rotated while the first end (pointy tip) of the stylus is in the divot (Figs. 1, 3, 5, Par. 24).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langtstraat as modified with the teaching of Kinerk to directly translate an applied force as a signal to a gaming application to provide a low cost and an improved gaming experience as suggested by Kinerk (Par. 5).
As to claim 12, Langstraat discloses in response to detecting the first end of the stylus (112) in the divot (130), indicating a parameter on a display of the computing system (Langstraat’s Fig. 4, Pars. 18, 20, 23), and in response to manipulation of the stylus while the first end of the stylus remains in the divot, updating display of the parameter (Langstraat’s Fig. 4, Pars. 18, 20, 23).  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. US 2004/0135765 A1 to Kinerk et al. (Kinerk); in view of U.S. Patent Application Publication No. US 2005/0275623 A1 to Chadha.
As to claim 11, Langstraat as modified discloses a torque between the stylus and the divot is detected (Langstraat’s Fig. 4, Pars. 18, 20, 23, Kinerk’s Figs. 1, 3, 5, Par. 24).  It would have been obvious to one of ordinary skill in the art to have modified 
Langstraat as modified does not expressly disclose the detection is based on a visual or texture based feature on the first end of the stylus.
Chadha discloses a torque between the stylus (Chadha’s 206) and the divot (Chadha’s 202) is detected based on a visual or texture based feature (212) on the first end of the stylus (at 204) (Chadha’s Fig. 3, Pars. 23-24, see also Pars. 21-22).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Langstraat as modified with the teaching of Chadha to improve trackability of the stylus movement therefore improve the performance of image processing as suggested by Chadha (Par. 24).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0076302 A1 to Langstraat and U.S. Patent Application Publication No. US 2004/0135765 A1 to Kinerk et al. (Kinerk); in view of U.S. Patent Application Publication No. US 2004/0155862 A1 to Higginson
As to claim 19, Langstraat as modified does not expressly disclose the divot is a disposable unit, the method further comprising placing the disposable divot unit for use with the computing system prior to disposal.
Higginson discloses the divot is a disposable unit (36) (Fig. 25, Par. 44), the method further comprising placing the disposable divot unit (36) for use with the computing system prior to disposal (Fig. 25, Par. 44).  
.

Allowable Subject Matter
Claims 1, 3-4, 8-9, 13-18 and 20 are allowable.
The allowable subject matter is: the plurality of divots (130) are connected by a slot (440) with a toothed edge on a first wall of the slot (Fig. 5) such that the toothed collar (120) interacts with the toothed edge on the first wall of the slot (440) when moving the first end of the stylus (in the slot (440) (Fig. 5) with all the limitations cited in claims 1.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter is: the plurality of divots (130) are connected by a slot (440) with a toothed edge on a first wall of the slot (Fig. 5) such that the toothed collar (120) interacts with the toothed edge on the first wall of the slot (440) when moving the first end of the stylus (in the slot (440) (Fig. 5) with all the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 5-6, 10-12 and 19 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Kinerk.  Please see above for full basis of rejection as taught by Langstraat, Higginson, and Kinerk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0285671 A1 to Wu et al. discloses a stylus with a movable element  disposed at the penholder and allowed to pivot around or slide along the penholder which is used as an axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692